Name: Commission Regulation (EC) No 1431/1999 of 30 June 1999 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 1999 to 30 June 2000)
 Type: Regulation
 Subject Matter: EU finance;  trade;  agricultural activity;  tariff policy;  means of agricultural production
 Date Published: nan

 Avis juridique important|31999R1431Commission Regulation (EC) No 1431/1999 of 30 June 1999 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 1999 to 30 June 2000) Official Journal L 166 , 01/07/1999 P. 0049 - 0055COMMISSION REGULATION (EC) No 1431/1999of 30 June 1999opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 1999 to 30 June 2000)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 1633/98(2), and in particular Article 12(1) thereof,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations(3), and in particular Article 1(1) thereof,(1) Whereas under schedule CXL the Community undertook to open an annual import tariff quota of 169000 head of young male bovine animals for fattening; whereas the rules for the application of that quota should be established for the period l July 1999 to 30 June 2000;(2) Whereas the supply requirements of certain regions of the Community which have a serious shortfall of bovine animals for fattening should be taken into account; whereas, as those requirements are apparent particularly in Italy and Greece, priority should be given to satisfying demand in those two Member States;(3) Whereas there should be a guarantee in particular of equal and continuing access to the said quota for all interested traders within the Community and of uninterrupted application of the customs duties laid down for those quotas to all imports of the animals in question until the quota is exhausted;(4) Whereas in view of the actual market situation, a method of management should be applied which is comparable to that used in the past for quotas bearing the same serial number, involving, in particular, a continuation of the method of allocation between traditional importers and traders actively involved in trade in live animals with third countries;(5) Whereas it should be stipulated that the arrangements are to be managed using import licences; whereas to that end rules should be laid down on submission of applications and the information to be given on applications and licences, -where applicable by waiving or supplementing certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for certain agricultural products(4), as last amended by Regulation (EC) No 1127/1999(5), and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80(6), as last amended by Regulation (EC) No 2648/98(7);(6) Whereas the application of this tariff quota requires effective checks on the specific destination of imports; whereas, therefore, the animals must be fattened in the Member State which issued the import licence;(7) Whereas a security should be lodged in order to guarantee that the animals are fattened for at least 120 days in designated production units; whereas the amount of this security should cover the difference between the common customs tariff (CCT) duty and the reduced duty applicable on the date of release for free circulation of the animals in question;(8) Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its Chairman,HAS ADOPTED THIS REGULATION:Article l1. A tariff quota of 169000 young male bovine animals falling within CN codes 0102 90 05, 0102 90 29 or 0102 90 49 and intended for fattening in the Community is hereby opened for the period l July 1999 to 30 June 2000.The serial number of the quota shall be 09.4005.2. The customs import duty applicable to the quota referred to in paragraph l shall be EUR 582/t plus 16 % ad valorem.Application of this rate of duty shall be conditional upon the fattening of the imported animals in the Member State of importation for a period of at least 120 days.Article 21. Import rights for the quantities referred to in Article 1 (1) shall be allocated to the Member States as follows:>TABLE>2. Within each of the quantities referred to in paragraph l (a) and (b), import rights relating to:- 80 % of the quantity shall be allocated upon application directly to importers who furnish proof of having imported animals under the Regulations referred to in Annex I; the number of head shall be allocated in proportion to the number of head imported under the Regulations in question,- 20 % of the quantities shall be allocated upon application directly to traders who furnish proof that.in 1998 they exported to and/or imported from third countries at least 50 live animals falling within CN code 0102 90, excluding imports under the Regulations referred to in Annex I.Traders must be entered in the national value added tax (VAT) register.Applications for import rights shall be presented:- in Italy for the quantities referred to in paragraph 1 (a),- in Greece for the quantities referred to in paragraph l (b).3. The quantities referred to in paragraph l (c) shall be allocated upon application to traders who furnish proof that in 1998 they exported to and/or imported from third countries at least 50 live animals falling within CN code 0102 90.Applications for import rights for the quantities referred to in the first subparagraph shall be presented in the Member State, other than Italy and Greece, where the applicant is entered in the national value added tax register.4. The quantities referred to in the second indent of the first subparagraph of paragraph 2 and in paragraph 3 shall be allocated to each eligible trader in proportion to the quantities applied for.5. Proof of import and/or export shall be provided solely by means of customs docurnents of release for free circulation or export documents.Member States may accept copies of those documents duly certified by the competent authorities.Article 31. Traders who were no longer engaged in trade in live bovine animals on 1 June 1999 shall not qualify for the arrangements provided for in this Regulation.2. Companies arising from mergers where each constituent part has rights pursuant to the first subparagraph of Article 2(2) shall enjoy the same rights as the companies from which they are formed.Article 41. No application for import rights shall exceed the number of head available.Where, under any one category referred to in Article 2(2) and (3), an applicant submits more than one application, all such applications shall be rejected.2. For the purposes of Article 2(2) and (3), applications accompanied by the necessary proofs must reach the competent authorities not later than 12 July 1999.3. As regards applications under Article 2(3), after verification of the documents presented, Member States shall forward to the Commission by 19 July 1999 at the latest. a list of applicants and quantities applied for using the form set out in Annex Il.The Commission shall decide as soon as possible to what extent applications may be accepted. Where the quantities applied for exceed the quantities available, the Commission shall fix a single percentage reduction to be applied to the quantities applied for.Where the application of the uniform percentage reduction provided for in the second subparagraph results in less than 50 head being allocated per application, the allocation shall be made by the Member States concerned by drawing lots for batches of 50 head. Where the remainder is less than 50 head, that number shall constitute a single batch.4. As regards applications under Article 2(2), after verification of the documents presented, Italy and Greece shall forward to the Commission by 26 July 1999 at the latest a list of applicants and quantities applied for using the forms set out in Annexes II and III.Article 51. Any import of animals for which import rights have been allocated shall be subject to presentation of an import licence.2. The provisions of Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply, subject to the provisions of this Regulation.3. Licence applications may be lodged solely:- in the Member State where the application for import rights was lodged, and- by the traders to whom import rights have been allocated in accordance with Articles 2 and 4.4. Licences shall be issued up to 30 November 1999 for a maximum of 50 % of the allocated import rights. Import licences for the remaining quantities shall be issued from 1 December 1999.5. Licence applications and licences shall contain:(a) in box 8, the country of origin;(b) in box 16, one of the eligible CN codes;(c) in box 20, the following particulars: "Live male bovine animals of a live weight not exceeding 300 kg per head (Regulation (EC) No 1431/1999).".Article 61. Notwithstanding Article 3 of Regulation (EC) No 1445/95, import licences shall be valid for 120 days from their date of issue within the meaning of Article 21 (2) of Regulation (EEC) No 3719/88. However, no licences shall be valid after 30 June 2000.2. Licences shall be valid throughout the Community.3. Article 8(4) of Regulation (EEC) No 3719/88 shall not apply.Article 71. At the time of importation, the importer shall provide proof that he has:- given a written undertaking to inform the competent authority of the Member State that issued the licence within one month of the farm or farms where the young animals are to be fattened,- lodged a security, the amount of which is laid down for each eligible CN code in Annex IV, with the competent authority of the Member State that issued the licence guaranteeing that the animals imported will be fattened in that Member State for a period of at least 120 days from the date of importation.2. The animals covered by this Regulation shall be fattened in the Member State that issues the import licence.3. Except in cases of force majeure, the security shall be released only if proof is furnished to the competent authority of the Member State that issued the licence that the young bovine animals:(a) have been fattened on the farm or farms indicated pursuant to paragraph 1;(b) have not been slaughtered before the expiry of a period of 120 days from the date of importation;or(c) have been slaughtered before the expiry of that period for health reasons or have died as a result of sickness or accident.The security shall be released immediately after such proof has been furnished.However, where the time limit referred to in paragraph 1, first indent, has not een o served, the amount of the security to be released shall be reduced by:- 15 %,and by- 2 % of the remaining amount for each day by which it has been exceeded.The amounts not released shall be forfeited and retained as customs duty.4. If the proof referred to in paragraph 3 is not furnished within 180 days from the date of importation, the security shall be forfeit and retained as customs duty.However, if such proof has not been furnished within 180 days but is produced within six months following the said period of 180 days, the amount forfeited, less 15 % of the security amount, shall be repaid.Article 81. Quantities not covered by import licence applications on 29 February 2000 shall be awarded under a further allocation, irrespective of the allocation of import rights between Member States referred to in Article 2(1) and of the two different schemes provided for in the first and second indents of Article 2(2).2. To that end, by 7 March 2000 the Member States shall send the Commission details of quantities not covered by import licence applications received.3. The Commission shall take a decision as quickly as possible as regards the quantities remaining.4. Quantities remaining shall be allocated upon application from traders proving that in 1998 they exported to and/or imported from third countries at least 50 live animals falling within CN code 0102 90.Applications for import rights shall be presented in the Member State where the applicant is entered in the national value added tax register.5. For the purposes of applying this Article, Articles 4 to 7 shall apply mutatis mutandis. However, the dates mentioned in Article 4(2) and (3) are replaced by 31 March 2000 and 7 April 2000 respectively.Article 9This Regulation shall enter into force on 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28.6.1968, p. 24.(2) OJ L 210, 28.7.1998, p. 17.(3) OJ L 146, 20.6.1996, p. 1.(4) OJ L 331, 2.12.1988, p. 1.(5) OJ L 135, 29.5.1999, p. 48.(6) OJ L 143, 27.6.1995, p. 35.(7) OJ L 335, 10.12.1998, p. 39.ANNEX IRegulations referred to in Article 2(2)Commission Regulations:- (EC) No 1119/96 (OJ L 149, 22.6.1996, p. 4),- (EC) No 1376/97 (OJ L 189, 18.7.1997, p. 3),- (EC) No 1043/98 (OJ L 149, 20.5.1998, p. 7).ANNEX IIFax: (32-2) 296 60 27 / (32-2) 295 36 13Application of Article 4(3) and (4) of Regulation (EC) No 1431/1999Serial number 09.4005>PIC FILE= "L_1999166EN.005302.EPS">ANNEX IIIFax: (32-2) 296 60 27 / (32-2) 295 36 13Application of Article 4(4) of Regulation (EC) No 1431/1999Serial number 09.4005>PIC FILE= "L_1999166EN.005402.EPS">ANNEX IVSECURITY AMOUNTS>TABLE>